The relief described hereinbelow is SO ORDERED

Done this 5th day of February, 2019.




William R. Sawyer
United States Bankruptcy Judge

_______________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
ROBERT ERIC SAGGUS                                      Chapter 13
    Debtor(s)                                           Case No. 14-80217



              ORDER DIRECTING PAYMENT OF FUNDS TO CLAIMANT

       Upon consideration of the Application for Payment of Unclaimed Funds filed on

January 24, 2019 (Doc. 101), it is hereby

       ORDERED that the Clerk of the United States Bankruptcy Court is directed to

disburse $485.92 to the claimant as follows:


                             Robert Eric Saggus
                             830 Ave. A, Suite B
                             Opelika, AL 36801




                                   ###END OF ORDER###




 Case 14-80217      Doc 104      Filed 02/05/19 Entered 02/05/19 15:33:00   Desc Main
                                  Document     Page 1 of 2
c:Debtor
  Debtor’s Attorney
  Chapter 13 Trustee
  U.S. Attorney
 Robert Eric Saggus, 830 Ave. A, Suite B, Opelika, AL 36801




Submitted by:
Janet Clark




 Case 14-80217       Doc 104     Filed 02/05/19 Entered 02/05/19 15:33:00   Desc Main
                                  Document     Page 2 of 2
